Citation Nr: 1244319	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-34 373	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder (back disability).  


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to February 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a Board hearing to be held in Washington, DC on his October 2005 VA Form 9, he later withdrew his hearing request after receiving notification of its scheduling.  38 C.F.R. § 20.704.

This case was originally before the Board in February 2006, at which time the Board denied the Veteran's claim of entitlement for service connection for a lumbar spine disorder.  Subsequently, a Motion for Reconsideration of that decision was filed with the Board.  Reconsideration of the decision was granted by a Deputy Vice Chairman pursuant to 38 U.S.C.A. § 7103(b).  

In September 2007, the Board issued a reconsideration decision which denied the Veteran's claim of entitlement for service connection for a lumbar spine disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2009, the Court vacated the Board's September 2007 decision and remanded the claim for further appellate review.

In October 2010, the Board issued another reconsideration decision denying the Veteran's claim of entitlement to service connection for a lumbar spine disorder.   The Veteran appealed this decision to the Court.  

In January 2012, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's October 2010 reconsideration decision denying the Veteran's claim be vacated and remanded for readjudication.  The case has been returned to the Board following the Court Order.    

Due to the Veteran's advanced age, his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  There are no pertinent records in the Veteran's Virtual VA file at this time.     

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the Veteran if further action is required.


REMAND

In the January 2012 JMR, it was agreed that the Board erred by relying upon an inadequate medical examination conducted in January 2005 in denying the Veteran's claim.  

In this regard, the parties to the JMR initially noted that the Court had not previously found that the VA medical examiner had provided an adequate basis for his opinion, as had been stated by the Board in its decision.  Instead, the Court only determined that the examiner had not solely relied on the Veteran's statements from 1953, but also considered the entire claims file and physical examination, in rendering his opinion.  

The parties then cited the following reasons why the January 2005 medical opinion was inadequate, notwithstanding the Court Memorandum Decision dated in October 2009.

First, the examiner's reference to an "affidavit" when rendering his medical opinion was unclear because it could not be discerned what document was relied upon by the examiner in rendering his opinion after reviewing the record.  

Second, the examiner's statement that the Veteran would have a similar back condition whether or not he served in the military was conclusory because the examiner did not explain how he arrived at the conclusion.

In this regard, the Board must note that Judge Lance, in the Memorandum Decision dated in October 2009, addressed the adequacy of the January 2005 medical opinion, finding that the "medical examiner did provide an adequate medical basis for his conclusion in addition to discussing the appellant's lay statements." 

Third, there are positive medical nexus opinions relating the Veteran's current back disability to service, including a medical opinion rendered by a private chiropractor in December 2005 and a January 2010 addendum opinion, which were not of record at the time of the January 2005 VA medical examination and, therefore, were not considered by the examiner in rendering his medical opinion.  

In any event, for the above reasons, the Court/JMR found that a remand was warranted in order for the Board to provide the Veteran with an adequate VA medical examination. 

We further note that the Veteran's attorney has recently submitted two additional medical opinions in support of the Veteran's claim.  See the May 2012 medical opinion from G.A., M.D. and September 2012 medical opinion from P.S., M.D.    

In consideration of the foregoing, a remand for further evidentiary development is necessary in this case.  See Ramsey v. Nicholson, 20 Vet. App. 16, 38 (2006) (noting that the Secretary is bound by decisions of this Court and that for the Board to predicate an order on its disagreement with the Court's interpretation of a statute or regulation is to operate outside the law).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate medical examination for his claimed back disability.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

a.  Based on review of appropriate records, the examiner should state, for each diagnosis of a back disability, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally or etiologically related to service.  

b.  The examiner should consider lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  

The examiner should consider the medical opinions relating the Veteran's current back disability to his period of active service included in the record, to include the following: 1) the December 2005 medical opinion from a private chiropractor; 2) the chiropractor's January 2010 addendum opinion; 3) the May 2012 medical opinion from Dr. G.A.; and 4) the September 2012 medical opinion from Dr. P.S. 

The examiner should further consider any relevant medical principles, to the extent appropriate.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

2.  Thereafter, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case with appropriate period for response.  The case should then be returned to the Board, if in order.


The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	     		
	MARK GREENSTREET	    KATHLEEN GALLAGHER
	                 Veterans Law Judge                                    Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
JOHN J. CROWLEY
Veterans Law Judge
   Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

